08/06/2020


    IN THE SUPREME COURT OF THE STATE OF MONTANA                    Case Number: DA 20-0294


                           No. DA 20-0294
The COMMISSIONER OF POLITICAL PRACTICES FOR THE
STATE OF MONTANA, through JEFFREY A. MANGAN, acting in
his official capacity as the Commissioner of Political Practices,
     Petitioner and Appellant,
     v.
The MONTANA REPUBLICAN PARTY,
     Respondent and Appellee.

   ORDER GRANTING EXTENSION OF TIME TO FILE BRIEF

     On Appeal from the Montana First Judicial District Court,
                    Lewis and Clark County,
         The Honorable Michael F. McMahon, Presiding

JAIME E. MacNAUGHTON                ANITA MILANOVICH
Special Attorney General for        Attorney for the
COMMISSIONER OF POLITICAL           MONTANNA REPUBLICAN
PRACTICES                           PARTY
1209 Eighth Avenue                  Milanovich Law, PLLC
P.O. Box 202401                     100 E Broadway St
Helena, MT 59620-2401               The Berkley Room
Phone: 406-444-2942                 Butte, MT 59701
jmacnaughton@mt.gov                 Phone: (406) 589-6856
                                    aymilanovich@milanovichlaw.com
GENE R. JARUSSI                     Attorney for Respondent and
Special Attorney General            Appellee
Bishop, Heenan & Davies
1631 Zimmerman Tr.
Billings, MT 59102
Phone: (406) 839-9091
gene@lawmontana.com
Attorneys for Respondent and
Appellant


                             Page 1 of 2
     Upon consideration of Appellant’s unopposed motion for extension of

time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension of

time to and including September 8, 2020, within which to prepare, file and

serve Appellant’s opening brief on appeal.

     Dated this        day of August, 2020.




                                   Clerk of Supreme Court




                                Page 2 of 2                        Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                        August 6 2020